Citation Nr: 1507514	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  04-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine.

2.  Entitlement to service connection for a lumbar spine disorder to include L5 spondylosis with spondylolisthesis, and to include as secondary to service connected residuals of a left ankle fracture.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979 and from December 1983 to December 1987, with active duty for training (ACDUTRA) from April 29, 1975 to August 29, 1975, and with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2002 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida, which, in pertinent part, denied the Veteran's
August 2002 claims for entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, and headaches.

In June 2011, the Veteran was scheduled for a Board hearing at the local RO, but he failed to appear and did not provide any good cause for his absence.  Accordingly, his request for a hearing is considered to have been withdrawn, and the Board will proceed with review of the claims.  38 C F R § 20 704(d) (2014).

In September 2011, January 2013, and June 2013, the Board remanded the Veteran's claims for additional development and adjudicative action.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a July 2014 statement submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.





REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before the Board may proceed with adjudication of the issues on appeal.  

The Board last remanded the Veteran's claims in order to send the Veteran and his representative notice that treatment records requested from (1) E. Whitehead, M.D., (2) Progressive Physical Therapy, and (3) Georgia Neurological Surgery were unavailable, and to give them the opportunity to submit the requested information as required under 38 USCA § 5103A(c) and 38 C.F.R. § 3.159(c).  

By a letter dated in July 2013, the Veteran was advised that although treatment records from Dr. Whitehead, Progressive Physical Therapy, and Georgia Neurological Surgery had been previously requested with no response, he should feel free to submit additional medical releases and authorizations for those and any other providers or submit any additional treatment records himself.  

The Veteran submitted medical release authorization forms for various VA and private providers which were dated in September 2013.  The Veteran referenced VA treatment through October 2013.  The private providers included Southeastern Neurosurgery for treatment through February 2010 and for B. Bodlak, M.D., for treatment dated through September 2013.  Treatment records associated with the claims file from Southeastern Neurosurgery are dated through May 2012.  Treatment records associated with the claims file from Dr. Bodlak are dated through June 2011.  VA treatment records associated with the claims file are dated through February 2013.

It appears that the medical release forms were received at the AOJ after the case was transferred to the Board for readjudication of appeal issues.  As a result, no additional treatment records from Dr. Bodlak, Southeastern Neurosurgery, or VA were requested or associated with the claims file.  Consequently, the Veteran's claims should be remanded in order to obtain the additional treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from Southeastern Neurosurgery dated since May 2012 and copies of all treatment records from Dr. Bodlak dated since June 2011.  Also, obtain all VA treatment records dated since February 2013.  If no response is received from any provider, documentation of the negative results should be associated with the claims file and the Veteran and his representative should be apprised of the fact that the requested information is unavailable and given the opportunity to submit the requested information as required under 38 USCA § 5103A(c) and 38 C F R § 3.159(c).  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






